Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by MITSUBISHI ELECTRIC CORP WO 2017/158966 A1 [JP] 21 September 2017. Japanese document and the translation disclosed by the applicant in the IDS dated 3/12/2021 and cited by the European Patent Office in the NPL European Search Report also cited by the IDS.
Regarding claim 1, MITSUBISHI ELECTRIC CORP discloses a motor device comprising: 
a motor 9; 
a first substrate 21 on which a first element group 20 is provided; 
a second substrate 23 on which a second element group is provided, the second element group having a heat generation amount larger than a heat generation amount of the first element group (switching device 42(u, v, w), the second substrate being placed to face the first substrate 21 in a plate-thickness direction of the second substrate 23 (as shown in figure 5); 
a first heat sink 22 placed between the first substrate 21 and the second substrate 23, the first heat sink being configured to promote heat dissipation from the first element group 81 and the second element group (switch devices); and 
a second heat sink (101, figure 5, extending across and under second substrate 23) placed on an opposite side of the second substrate from the first heat sink, the second heat sink being configured to promote heat dissipation from the second element group (as shown in figure 5).
Regarding claim 2, MITSUBISHI ELECTRIC CORP discloses the motor device according to claim 1, wherein: 
the first substrate and the first heat sink are configured to make thermal contact with each other via a heat dissipation material (prepreg, paragraph 318); 
the first heat sink and the second substrate are configured to make thermal contact with each other via a heat dissipation material (prepreg, paragraph 318); and 
the second substrate and the second heat sink are configured to make thermal contact with each other via a heat dissipation material 4e (claim 3, heat transfer member).
Regarding claim 3, MITSUBISHI ELECTRIC CORP discloses the motor device according to claim 1, wherein: 
the second element group is a power element group 82 including a switching element (second group has switching devices 42u, 42v, and 42w) having a function to supply a current to the motor (as is reasonably understood); and 
the first element group is a control element group 20 including a microcomputer 81 configured to control an operation of the switching element paragraph (paragraph 143).
Regarding claim 4, MITSUBISHI ELECTRIC CORP discloses the motor device according to claim 1, further comprising 
a motor housing in which the motor is accommodated (housing part of motor 9, figure 5), the motor housing being bottomed tubular (as shown in figures 4 and 5), wherein: 
the second heat sink closes an opening of the motor housing and is fixed to an inner wall surface of the motor housing; and the second heat sink is configured to make thermal contact with the motor housing via a fixed part of the second heat sink to the motor housing (as shown in figure 5).
Regarding claim 5, MITSUBISHI ELECTRIC CORP discloses the motor device according to claim 1, further comprising a motor 9, 101, 102 housing in which the motor is accommodated, wherein: 
the first heat sink 21 is fixed to the motor housing 101, 102; and 
the first heat sink 21 is configured to make thermal contact with the motor housing 101, 102 via a fixed part 221 of the first heat sink to the motor housing (as shown in figure 5).
Regarding claim 6, MITSUBISHI ELECTRIC CORP discloses the motor device according to claim 4, wherein the first heat sink 21 includes a body portion (face of 21) facing the first substrate 21 and the second substrate 23, and 
a housing portion exterior of 9, 101, 102 connected to the body portion9 , the housing portion being configured to surround a periphery of the body portion and exposed to outside the motor device (item 9 exposed the outside of the stator, as shown in figure 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 23, 2022